     Case 3:21-cv-00211-RAH-ECM-KCN Document 38 Filed 04/13/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

THE STATE OF ALABAMA; ROBERT                      )
ADERHOLT, Representative for Alabama’s            )
4th Congressional District, in his official and   )
individual capacities; WILLIAM GREEN;             )
and CAMARAN WILLIAMS,                             )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )
                                                  )
UNITED STATES DEPARTMENT OF                       )   Case No. 3:21-cv-211-RAH-ECM-KCN
COMMERCE; GINA RAIMONDO, in her                   )
official capacity as Secretary of Commerce;       )
UNITED STATES BUREAU OF THE                       )
CENSUS, an agency within the United               )
States Department of Commerce; and RON            )
JARMIN, in his official capacity as Acting        )
Director of the U.S. Census Bureau,               )
                                                  )
       Defendants.                                )
                                                  )


                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

              PLEASE TAKE NOTICE that, pursuant to Bankruptcy Rule 9010(b), Bill D.
Bensinger of Christian & Small LLP hereby enters an appearance as attorney of record for the State
Government Leadership Foundation in the above captioned bankruptcy case.

                PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rule 2002, the
undersigned attorney of record requests that, without limitation, all notices given or required to be
given in this case, and all other documents served or required to be served in this case, be given to
and served upon the following:

                                          Bill D. Bensinger
                                    CHRISTIAN & SMALL LLP
                                       1800 Financial Center
                                        505 North 20th Street
                                      Birmingham, AL 35203
                                    bdbensinger@csattorneys.com
                                           (205) 795-6588

               This request encompasses, but is not limited to, all notices, copies, documents, and
pleadings, including, without limitation, notices of any Orders, motions, demands, complaints,
   Case 3:21-cv-00211-RAH-ECM-KCN Document 38 Filed 04/13/21 Page 2 of 2



petitions, pleadings, papers, requests, applications, or any other documents brought before this Court
in this case, whether formal or informal, or transmitted or conveyed by mail, hand delivered, telefax,
telegraph, teletex or otherwise which affect or seek to affect the above case.



                                               /s/ Bill D. Bensinger
                                               Bill D. Bensinger, Attorney for
                                               The State Government Leadership Foundation

OF COUNSEL:
CHRISTIAN & SMALL LLP
1800 Financial Center
505 North 20th Street
Birmingham, AL 35203
(205) 795-6588

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of April, 2021, I filed the above and foregoing via the
Court's electronic CM/ECF system, which will send an electronic copy to all parties who have
appeared and requested electronic notice.

                                               /s/ Bill D. Bensinger
                                               Bill D. Bensinger
